DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4) and species adenovirus in the reply filed on July 28, 2021 is acknowledged.  The traversal is on the grounds that the two groups are related and all claims can be examined together.  This is not found persuasive.
The Restriction Requirement acknowledges that the two groups are related as a process of making and the product made.  However, the claimed method of making a nanoparticle can be practiced with a materially different product such as a non-oncolytic virus or a bacterium.  Thus, the two groups are independent or distinct.  Further, it would be a serious burden to search both groups.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 5-12 have been withdrawn as being directed to a non-elected invention.  Claims 1-4 are under examination at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terman et al. (U.S. Patent Application No. 2010/0203024; published August 12, 2010).
The claims are directed to a nanoparticle comprising: an inner core comprising an oncolytic virus; and an outer surface comprising a cellular membrane derived from a red blood cell, wherein internal proteins of the red blood cell have been depleted.
Terman et al. teaches an oncolytic HRE-E1B-55 kDa gene-deleted adenovirus encapsulated within sickled erythrocyte ghosts, which are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Terman et al. (U.S. Patent Application No. 2010/0203024; published August 12, 2010) as applied to claims 1-3 above, and further in view of Saha et al. (Viruses 2014, 6:3563-3583).
The claims are directed to the nanoparticle of claim 1 where the diameter of the particle ranges from about 110 nm to about 200nm. 
The teachings of Terman et al. are outlined above and incorporated herein.  Terman et al. does not specify a diameter for the encapsulated viral particles.  However, given that Terman et al. teaches that various agents such as viruses, bacteria, drugs, etc. can be encapsulated by the RBC membranes, it would be obvious and well within the purview of one of ordinary skill in the art to select or determine the appropriate size based on the agent being encapsulated.
Nonetheless, Saha et al. teaches that the main “body” of the virion consists of a non-enveloped icosahedral capsid with a diameter of ~70–100 nm surrounding the DNA-protein core. The fiber protein that extends from each vertex of the icosahedron can increase the overall diameter of the virus by more than two-fold (see top of page 3567 and Figure 2).  Thus, the final 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/606754 (reference application). 

The copending claims are directed to a nanoparticle comprising an inner core comprising a virus; and an outer surface comprising a cellular membrane derived from a cell.  The virus can be an oncolytic adenovirus [copending claims 2 and 3], and the cell from which the membrane is obtained can be a red blood cell [copending claims 5-7].  As for instant claim 4, because the virus for both sets of claims can be an oncolytic adenovirus and because the membrane enclosing the oncolytic adenovirus for both sets of claims can be from red blood cells, it is expected that the diameter of each encapsulated oncolytic adenovirus would be the same (e.g., from about 110 nm to about 200 nm).
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648